Citation Nr: 1823198	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-06 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1987 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video conference hearing in January 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The case was remanded in May 2015 and September 2017 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The claims of entitlement to service connection for right and left knee disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims have been remanded twice for further development.  In its May 2015 remand, the Board instructed the AOJ to secure an addendum opinion addressing the etiology of any diagnosed knee disorder from a qualified examiner.  That examiner was to address whether it was least as likely as not that any diagnosed knee disorder was incurred during or is otherwise related to the Veteran's active duty service.  An addendum opinion was obtained in December 2015 as directed; however, the VA examiner did not fully comply with the Board's directives.  Hence, the case was remanded in September 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, while a December 2015 examiner opined that documentation of the Veteran experiencing stiff knee was very vague and did not support the claim for a knee disorder, the examiner also stated that she read the "Veteran's attestation of injuring the knee in service but not seeking medical [attention] while in service."  In fact, the Veteran stated in December 2011 that he was treated in 1994 at Naval Hospital Jacksonville in 1994 for his knee conditions.  The Board also directed attention to the appellant's January 2015 testimony where the Veteran stated that X-rays of his knees were conducted during that hospital visit.  The examiner did not physically examine the Veteran; any opinion would require a careful and fully accurate review of the Veteran's medical treatment records.

The May 2015 remand instructions advised that the Veteran was competent to report in-service knee injuries, as well as symptoms that he experienced in service and thereafter.  Such reports, including those of a continuity of symptomatology, were to be acknowledged and considered in formulating any opinions.  If the examiner had reason to doubt the veracity of those reports, she needed to explain why.  The remand further directed that if the examiner rejected the Veteran's reports, the examiner was required to provide a reason for doing so, other than the absence of reference to knee complaints in the treatment notes.  The examiner, however, did not provide adequate rationale for the opinion offered in the examination report.

Thus, the Board remanded the claim again in September 2017 to address these issues.  After a review of the Veteran's claims file and in accordance with Remand instructions, an examiner provided an addendum opinion in October 2017.  The October 2017 examiner remarked that the Veteran's medical records were silent for a right or left knee condition until a diagnosis of knee pain in June 2016 on the "problems" list, some twenty-two years post military discharge.  The examiner also noted that January 2017 X-rays of both knees document moderate osteoarthritis of both knees, and she referenced medical literature findings that the risk of osteoarthritis increases with age.  

A review of the Veteran's medical records, however, reveals that the Veteran was in fact diagnosed with moderate bilateral chondromalacia patella, with patellofemoral and femorotibial compartments involvement, and arthritic spurring in a June 2011 VA examination.  The Veteran reported an onset of his knee disorder in the 1990s, and that he had been treated for knee problems continuously since leaving active duty.  Further review of the Veteran's medical records show that he was seen in the emergency room for a right knee strain in April 2006, and was diagnosed with degenerative joint disease of the right knee.  Thus, the examiner's review was incomplete, and the opinion offered does not provide adequate rationale.  It must be recalled that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Accordingly, the case is REMANDED for the following action:
 
1. Schedule the Veteran for a VA examination with an orthopedist in order to address the nature and etiology of any diagnosed right or left knee disability.  This examination is to be conducted by an orthopedist who has not previously examined or treated the claimant.  

The orthopedist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a full copy of this remand.  Following the examination, and after considering all procurable and assembled data through tests and records that might reasonably illuminate the medical analysis, the orthopedist must address whether it is as least as likely as not (50 percent or greater probability) that any diagnosed right or left knee disorder had its onset during or is otherwise related to his active duty service.  

The examiner must specifically address the Veteran's lay report of knee stiffness during his April 1995 separation examination. The examiner is advised that the Veteran is competent to report in-service knee injuries, as well as the symptoms as he experienced them in service and since that time.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he/she must provide a reason for doing so.  The mere fact that there is an absence of reference to knee complaints in the treatment notes is not sufficient.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  If the examiner has reason to doubt the veracity of those reports the basis for that doubt must be explained.  
 
2. The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents his/her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

